DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite the limitation "the at least two bins" in the last limitation.  Applicant’s amendment, filed 07/28/2021, now groups a first set of bins into a first partition and a second set of bins into a second partition. As a result, there is now insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sze et al. (US 2011/0001643 A1).

The applied reference has a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Concerning claim 1, Sze et al. (hereinafter Sze) teaches a method, comprising:
retrieving syntax elements relating to a block of an image (fig. 3: 204; ¶0058);
grouping a first set of bins in a first partition, wherein each of the first set of bins in the first partition has a similar context based on the syntax elements (fig. 3: 206; ¶¶0059-0063), and wherein each of the first set of bins is encoded by a first encoding type (fig. 7: 308);
grouping a second set of bins in a second partition, wherein the second set of bins in the second partition is based on encoding by a second encoding type (fig. 3: 206; ¶¶0059-0063; fig. 7: 310); and 
coding each of the at least two bins in parallel (fig. 3: 210; ¶0059).

Claim 3 is the corresponding non-transitory computer readable medium to the method of claim 1 and is rejected under the same rationale.

Response to Arguments
Applicant’s arguments, see pages 3-4 of the remarks, filed 07/28/2021, concerning the rejection of claims 1 and 3 under 35 U.S.C. § 102 have been fully considered, but they are not persuasive. The rejection is maintained.

Concerning the rejection of claim 1, the Applicant argues
Sze does not disclose each and every element of amended claim 1. For example, Sze does not disclose “wherein each of the first set of bins in the first partition has a similar context based on the syntax elements, and wherein each of the first set of bins is encoded by a first encoding type.” In contrast, Sze discloses: “The grouping of syntax elements is determined based on the distributions of their respective bins.” (Sze at [0064].) Thus, Sze does not disclose a grouping of a first set of bins encoded by a first encoding type.

The Examiner respectfully disagrees. Sze, at [0080], discloses a context modeler that categorizes each bin for coding under a particular probability model (context). Specifically, a probability model is assigned to each bin for compression of the bin, where the assigning depends on what syntax element each bin belongs to. Furthermore, each select group of bins is encoded by the binary arithmetic coder that contains a regular coding engine and a bypass coding engine (i.e., different encoding types).

The Applicant further alleges
Similarly, Sze does not disclose “grouping a second set of bins in a second partition, wherein the second set of bins in the second partition is based on encoding by a second encoding type.” In Table 1, Sze discloses a number of syntax element groups, but there is no disclosure that any of these groups are determined based on an encoding type.
The Examiner respectfully disagrees. Sze, at [0082], discloses encoding a second set of bins in a second partition using a bypass coding engine. The bypass coding assumes a uniform distribution for bins, while regular coding requires context modeling to estimate the bin distribution.
 
Applicant’s arguments, see page 4 of the remarks, filed 07/28/2021, concerning the rejection of claims 1 and 3 under 35 U.S.C. § 103 have been fully considered and they are persuasive. The rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425